Case 5:18-cv-00075-DCB-MTP Document 78 Filed 10/25/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
WESTERN DIVISION

RAYMOND B. PITTS PLAINTIFF
VS. CAUSE NO. 5:18-cv-75-DCB-MTP

MANAGEMENT & TRAINING CORPORATION,
and JOHN AND JANE DOES 1-100 DEFENDANTS

PLAINTIFF’S REPLY TO MTC’s RESPONSE TO PLAINTIFF’S
MOTION TO COMPEL

MTC failed to distinguish any of the Plaintiffs cases which clearly require MTC to
produce the internal audits in question. MTC failed to cite one case to this Court to support its
position that the internal audits are not discoverable. For the reasons stated below, the July 2018
and November 2018 audits must be produced.

1. MTC’s first argument is that the audits should not be produced because they were
conducted after the Plaintiff was brutally attacked in its prison. However, the Plaintiff cited
numerous cases which hold that reports which are produced after a subject incident are
discoverable. The admissibility of those documents at trial is another matter. See Shepherd v.
Dallas County, 591 F.3d 445 (5"" Cir. 2009) upheld the use of subsequent reports; Grandstaff v.
City of Boyer, Texas, 767 F.2d 161 (5" Cir. 1985); Beck v. City of Pittsburg, 89 F.3d 966 (34,
Cir. 1996) (Excessive force complaint filed after the Plaintiffs incident “may have evidentiary
value for a jury’s consideration whether the City and policy makers had a pattern of tacitly
approving the use of excessive force.”); Foley v. City of Lowell, Mass., 948 F.2d 10, 14 (“actions
taken subsequent to an event are admissible if, and to the extent that, they provide reliable insight

into the policy in force at the time of the incident.” Citing Bordano v. McCleod, 871 F.2d 1151
Case 5:18-cv-00075-DCB-MTP Document 78 Filed 10/25/19 Page 2 of 3

(1* Cir. 1989)). “Moreover, subsequent remedial measures are discoverable. Breaux v.
Haliburton Energy Servs., Civ. Action No. 04-1636, 2006 U.S. Dist. LEXIS 66291, 2006 WL
2700057, at *2 (E.D. La. Sept. 18, 2006). Certainly, while some of the evidence sought by
plaintiff may not be admissible at trial, see Fed. R. Evid. 407, that does not undermine its
discoverability. See Fed.R.Civ.P. 26(b)(1)”.

2. MTC also argues that matters in the audit which are not related to inmate on inmate
violence are irrelevant to claims asserted in this case. Once again, that is not the standard. The
proper standard is whether the information is calculated to lead to the discovery of admissible
evidence. MTC cannot simply shield information from discovery because it may not be
admissible at trial and it cites no cases supporting this position.

3, MTC next claims that audits do not help show MTC had policies or practices that were
the proximate cause of the plaintiffs injuries. Again, the Plaintiff does not have to demonstrate
that the audits show that MTC’s policies and practices were the proximate cause of his injuries in
order to obtain such documents in discovery.

4, In addition to the above cited cases, MTC has undercut its entire argument by already
producing two PREA audits, one conducted in 2016 and the other in 2019. The Plaintiff's case
has absolutely nothing to do with a PREA claim yet MTC produced both, one of which was
conducted two years after the Plaintiff’s assault. One must ask why MTC would produce audits
which are clearly irrelevant to the Plaintiff's claims and one of which occurred subsequent to the
Plaintiff's assault and at the same time argue to this court that the 2018 audits conducted after
the Plaintiffs assault should not be considered discoverable. MTC clearly only wishes to
produce audits which cast it in a good light while audits which reveal gross mismanagement of

its prison which causes/contributes to the failure to protect inmates is somehow considered
Case 5:18-cv-00075-DCB-MTP Document 78 Filed 10/25/19 Page 3 of 3

beyond the scope of discovery. Unfortunately for MTC the discovery rules do not protect
incriminating documents.

The Court is requested to direct MTC to produce the July 2018 and November 2018
audits without redaction. A protective order is already in place to ensure these audits will not be
disclosed to the public.

RESPECTFULLY SUBMITTED, this the 25" day of October, 2019.

RAYMOND B. PITTS, PLAINTIFF

BY:  /s/ Charles R. Mullins
CHARLES R. MULLINS

OF COUNSEL:

CHARLES R. MULLINS (MB# 9821)
COXWELL & ASSOCIATES, PLLC
Post Office Box 1337

Jackson, Mississippi 39215-1337
Telephone: (601) 948-1600

Facsimile: (601) 948-7097

Email: chuckm@coxwelllaw.com
Attorney for Plaintiff

CERTIFICATE OF SERVICE
I, Charles R. Mullins, attorney of record for the Plaintiff in the above-styled and
referenced matter, do hereby certify that I have this date filed the above and foregoing, with the
Clerk of the Court and electronic mail to all known counsel of record.

THIS, the 25" day of October, 2019.

/s/ Charles R. Mullins
CHARLES R. MULLINS
